DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on March 5, 2021 is acknowledged. Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. In claim 1, “the administration” appears to lack antecedent basis in the claim. It is not clear to who or what the composition is being administered to obtain the <65% drug release claimed. 
Claim 1 recites “(a) an external lipid bilayer, comprising… less than 15 mole% of sterol”. Claim 3 recites “wherein the external lipid bilayer is substantially free of sterol”. It 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clerc (U.S.P. 5,939,096 – provided via IDs dated 12/12/2019) in view of Cheng (U.S. 2015/0174070).  
Clerc teaches a composition comprising a suspension of liposomes (col. 3). The liposomes have an external lipid bilayer formed from phospholipids such as phosphatidylcholine (PC) and phosphatidylethanolamine (PE) (col.5). The liposome contains a weak acid drug and a weak acid salt (col.3). The lipid bilayer comprises 25-45 mole%. 
Clerc does not teach being substantially free of sterol as recited in claim 3. 
Cheng teaches a composition comprising a suspension of liposomes [0026]. The liposomes have a lipid bilayer comprising phospholipid, cholesterol or cholesterol salt derivatives and polyethylene glycol derivatives at a ratio of 3-50:1-50:1 [0015]. The phospholipid may be phosphatidylcholine (PC) and phosphatidylethanolamine (PE) [0021]. 
Cheng does not teach the recited release.
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Clerc to form the lipid bilayer using the component ratio of Cheng, which permits sterol levels as low as 1%. Substantially free of a sterol is interpreted to include 1% sterol as taught by Cheng. MPEP 2144.05(I).
Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clerc (U.S.P. 5,939,096) in view of Cheng (U.S. 2015/0174070), the combination further in view of Clark (U.S. 2013/0072490). 
The combination of Clerc and Cheng is discussed above. Clark teaches treatment of diseases by administration of ambrisentan and iloprost [0503]. Sodium bicarbonate may be included to maintain the desired pH [0439]. The drugs may be delivered using liposomes for targeted delivery [0395]. 
One having ordinary skill in the art formulating the Clerc and Cheng would have been motivated to choose ambrisentan and iloprost in order to treat lysophosphatidic acid receptor mediated diseases. The skilled artisan would have been motivated to choose an established pH modifying agent and delivery vehicle.  MPEP 2143(I)(A). 

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clerc (U.S.P. 5,939,096) in view of Cheng (U.S. 2015/0174070), the combination further in view of Kikuchi (U.S. 2012/0128757 – provided via IDS dated 12/12/2019). 
The combination of Clerc and Cheng is discussed above. Kikuchi teaches liposomes containing cyclodextrin in the internal phase in order to enhance solubility of the active agent and enhance retention stability [0035].
It would have been prima facie obvious to one having ordinary skill in the art making the composition of Clerc and Cheng to include cyclodextrin in the internal phase of the liposome in order to improve retention and solubility of the active agent. The amount and type of cyclodextrin can be optimized in order to provide the desired improvement (see tables). MPEP 2144.05 (II). 
Conclusion/ Correspondence
No claims are currently allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612